UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1264


BELINDA SLADE,

                 Plaintiff - Appellant,

          v.

DONALD E. SLADE; YVETTE SLADE,

                 Defendants - Appellees.



                             No. 15-1265


BELINDA SLADE,

                 Plaintiff - Appellant,

          v.

SEALO MICHAEL; LAVONNE MICHAEL,

                 Defendants - Appellees.



                             No. 15-1266


BELINDA SLADE,

                 Plaintiff - Appellant,

          v.

CATHY HARRIS; SPENCE HARRIS,
                 Defendants - Appellees.



                             No. 15-1267


BELINDA SLADE,

                 Plaintiff - Appellant,

          v.

THEODORE MICHAEL,

                 Defendant - Appellee.



                             No. 15-1268


BELINDA SLADE,

                 Plaintiff - Appellant,

          v.

TRUDY MICHAEL,

                 Defendant - Appellee.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.      Loretta Copeland
Biggs, District Judge.    (1:14-cv-00968-LCB-LPA; 1:14-cv-00969-
LCB-LPA; 1:14-cv-00970-LCB-LPA; 1:14-cv-00971-LCB-LPA; 1:14-cv-
00973-LCB-LPA)


Submitted:   May 21, 2015                  Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.



                                  2
Dismissed by unpublished per curiam opinion.


Belinda Slade, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   3
PER CURIAM:

       Belinda Slade seeks to appeal the district court’s orders

denying     relief    on    her    civil     complaints.        The       district   court

referred these cases to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2012).             The magistrate judge recommended in each

case   that   relief       be     denied    under   28    U.S.C.      §    1915(e)(2)(B)

(2012), and advised Slade that failure to file timely, specific

objections to each recommendation could waive appellate review

of a district court order based upon that recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                              Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).                 Slade has waived appellate review

in   each   case     by    failing     to    file   objections        after    receiving

proper notice.        Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeals.

       We dispense with oral argument because the facts and legal

contentions     are       adequately       presented     in   the   materials        before

this court and argument would not aid the decisional process.



                                                                               DISMISSED



                                             4